    21-10252-scc      Doc 2      Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                              Pg 1 of 20



WHITEFORD, TAYLOR & PRESTON LLP
220 White Plains Road, Second Floor
Tarrytown, NY 10591
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

Proposed Attorneys for the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:
                                                            Chapter 11
Prince Bakery, Inc., et al.,
                                                            Case No. 21-____________

                                    Debtors.1               (Joint Administration Requested)
------------------------------------------------------x

               DECLARATION OF ANTHONY M. RUSCIANO PURSUANT TO
                RULE 1007-2 OF THE LOCAL BANKRUPTCY RULES FOR
                     THE SOUTHERN DISTRICT OF NEW YORK

         I, Anthony M. Rusciano, make this declaration under 28 U.S.C. § 1746:

         1.      I am the Chairman and President of Prince Bakery, Inc. (“Prince”), Prince Bakery

SA, Inc. (“Prince Bakery SA”) and Blue Spruce Corporation (“Blue Spruce”, and together with

Prince and Prince Bakery, SA, the “Debtors”).

         2.      I also own 100% of the stock of Prince Bakery SA.

         3.      I submit this Declaration pursuant to Rule 1007-2 of the Local Bankruptcy Rules

for the Southern District of New York.

                                                  Background

         4.      Prince is a small commercial bakery located at 2418 Belmont Avenue, in the Bronx.



1
  The Debtors in these chapter 11 cases, for which joint administration will be requested, along with the
last four digits of their federal tax identification numbers, are as follows: Prince Bakery, Inc. (0067); Prince
Bakery SA, Inc. (7313); and Blue Spruce Corporation (2675).
21-10252-scc       Doc 2    Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                         Pg 2 of 20



Prince was formed in 1954 by Rosario Iacono, my father-in-law. The building in which Prince is

located is owned by Blue Spruce, which is also a corporation that was formed by my father-in-

law, in 1996. Prince is the only tenant at Blue Spruce’s building.

       5.      After my father-in-law died in 2000, his stock ownership in Prince and Blue Spruce

was acquired by his only two children, his two daughters: my wife Frances Rusciano, and her older

sister, Rose Marie Koeper. My wife and her sister each held 50% of the stock of Prince and Blue

Spruce. (My sister-in-law died in March 2019, and her shares are now held by her daughter, our

niece, Constance Koeper.)

       6.      For many years before and after Rosario’s death, from 1992 to 2015, I was the

person responsible for managing and operating Prince’s bakery business, and during the time I

managed and operated the bakery, it generated a profit.

       7.      Several years ago, after their father’s death, my wife and her sister began to fight

about the business: my wife thought Rose Marie was stealing from the business, and Rose Marie

thought I was stealing from the business. In fact, Rose Marie was stealing from Prince. And in

2015, I formed Prince Bakery SA, Inc., in order to keep Prince’s business operating and to keep

Rose Marie from taking all of the revenues and profits. (The “SA” in the name of this corporation

refers to our sons, Santo and Anthony, who my wife intended would one day inherit at least her

share of the business.)

       8.      In 2016, my wife filed a lawsuit against her sister, including derivative claims on

behalf of Prince and Blue Spruce titled: Frances Rusciano, on her own behalf, and Derivatively

on behalf of Prince Bakery, Inc. and Blue Spruce Corporation v. Rose Marie Koeper, Westchester

County Index No. 69638/2016 (the “State Court Action”).

       9.      In or about 2017, my sister-in-law, who was then president of both Prince and Blue

                                                 2
21-10252-scc       Doc 2    Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                         Pg 3 of 20



Spruce, countered my wife’s lawsuit by suing me in that same litigation. She used her position as

President to have both corporations sue me, and she sued me individually as well. As a result, the

caption of the State Court Action became Frances Rusciano, on her own behalf, and Derivatively

on behalf of Prince Bakery, Inc. and Blue Spruce Corporation v. Rose Marie Koeper; and Prince

Bakery Inc., Blue Spruce Inc., Rose Marie Koeper, as President of Prince Bakery Inc. and Blue

Spruce Corporation and Rose Marie Koeper, as an individual v. Anthony M. Rusciano.

       10.     Shortly after she commenced that vindictive litigation, my sister-in-law sought the

appointment of a temporary receiver, ostensibly in order to keep me out of Prince’s business.

       11.     In March 2017, the Supreme Court appointed a temporary receiver, Joseph Maria,

Esq., and gave him the following limited power with respect to Prince and Blue Spruce, to:

       … oversee, manage and maintain any monies that have been and/or will be
       generated by the subject bakery and property of PRINCE BAKERY and BLUE
       SPRUCE CORPORATION, ascertaining and computing any amounts due to
       Parties herein for normal disbursements and/or for creditors of PRINCE
       BAKERY and BLUE SPRUCE CORPORATION, until such time as the court may
       direct that this Receivership is terminated. [Emphasis added.]

       12.     In January 2018, my wife Frances’s claims were abandoned and dismissed.

Thereafter, the State Court Action was prosecuted by Rose Marie and, after her death in 2019,

Rose Marie’s daughter (my niece) moved the State Court for permission to continue the litigation.

The Debtors, however, moved the State Court to dismiss their claims in the State Court Action.

                       Circumstances Leading to the Chapter 11 Cases

       13.     The Debtors have been forced to commence these chapter 11 cases because the

receiver is destroying the businesses: the businesses have run out of money, they cannot pay their

debts as they come due, there is substantial trade debt, and long-standing vendors will no longer

extend credit to the receiver. I have been advised by some of the vendors that the receiver and his


                                                3
21-10252-scc         Doc 2   Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                          Pg 4 of 20



“manager” do not return phone calls, they do not make timely payments for supplies, and they are

bouncing checks. The receiver has recently advised the State Court and the parties in the State

Court Action that unless the shareholders – my wife and her niece – lend money to the companies

to allow the receiver to pay their debts, he will close Prince’s business, thereby irrevocably

jeopardizing Prince as a going concern and endangering the employment and income of all of its

employees. Prince is a small bakery and if it’s closed even for a day or two, those customers that

it has managed to keep despite the COVID-19 pandemic will be forced to buy their bread

elsewhere.

       14.     The receiver has recently admitted that despite the almost four years since he was

appointed, he is unable to operate Prince at a profit. The receiver also shut down the answering

service on the bakery’s telephone number, thus preventing customers and potential customers from

calling and reaching the bakery.

       15.     Yet, the receiver refuses to terminate his receivership and allow the Debtors to

resume operating their businesses. The only reason for him to continue as receiver is to generate

additional commissions for himself and fees for his so-called “manager.” The receiver would

rather pay himself than pay Prince’s vendors and creditors. That is not good for the Debtors or

their creditors. And the situation is getting worse by the day.

       16.     By letter dated January 13, 2021, the receiver advised the State Court and the parties

in the State Court Action that he had trade debt of more than $110,000, as shown below:

               (a)     Sidco foods baking ingredients         $10,300
               (b)     US Flour                               $30,000
               (c)     Four Suns Oil                          $11,000
               (d)     Advantage Paper                        $ 5,000
               (e)     Panama City Bread Bags                 $38,000
               (f)     Arma Container trash removal           $ 9,000
               (g)     Property taxes and water charges –

                                                  4
    21-10252-scc     Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                            Pg 5 of 20



                                 approximately                     $ 9,000

and that he did not have the money to pay those bills. Vendors and suppliers, like US Flour and

Four Suns Oil, demanded payment or COD before they would accept an order, and they were

reluctant to extend the receiver any further credit.

         17.    In that same letter, the receiver advised us for the first time that “we are finally out

of flour and being forced to close on Monday as we have no money to buy flour.” A bakery that

has no money to buy flour is not a bakery!

         18.    The receiver closed his letter begging for money: “Without the parties putting in

$50,000.00 each, we will have to close on January 18, 2021 as there will be no flour to make

bread.”2

         19.    My wife and I initially refused to provide the receiver with the funds he requested,

because he could not give us any assurance of how he would use the funds, how much time the

cash infusion would buy until he came back asking for more money, and what his plan was for

avoiding a recurrence of this same precipitous situation. We also insisted that if we provided any

money, it could not be used to pay his commissions or the fees of his “no-show” manager. The

receiver refused. He wanted to be able to use our money to pay his “manager” at the rate of $1,500

per week. And we don’t even know what the manager does to earn that salary. (Although my

niece’s lawyer initially suggested that she might provide some funds, Constance apparently was


2
  In response to the receiver’s letter, my lawyer wrote to the State Court advising, among other things, that
“A temporary receiver only has the powers conferred upon him by the Court, and those powers are limited
by statute. CPLR 6401. While a permanent receiver may have the power to discontinue the operations of
an insolvent business, see Key Bank of New York v. Anton, 241 A.D.2d 482, 483-44 (2d Dep’t 1997), a
temporary receiver has no such power. CPLR 6401. ‘Receivers appointed pendente lite are, however, mere
temporary officers of the court, and do not possess the powers of a permanent receiver, unless specially
conferred upon them by order of the court.’ Decker v. Gardner, 124 N.Y. 334, 338 (1891).” Although the
State Court held a conference, it took no action to restrain the receiver from closing Prince’s business and
only insisted that the parties had to come up with the money to bail out the receiver.
                                                     5
    21-10252-scc      Doc 2    Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                            Pg 6 of 20



unable to do so.)

         20.    In addition to the foregoing trade debt, I knew that the receiver had generated other

debts and liabilities that he had ignored. For example, in October 2020, he advised the parties that

$140,328.77 were due for unpaid real estate taxes (that liability has grown to $149,259.23), and

$46,325.26 were due and owing for water charges (which are still outstanding and are not $9,000,

as the receiver claimed, but are more than $59,000). And, in November 2020, I learned that the

State of New York Workers’ Compensation Board had obtained a $25,000 judgment on November

6, 2020 against Prince Bakery SA, for penalties imposed due to his failure to respond to their

requests for information for the period December 2018 to August 2019, during the receivership.3

That judgment remains unpaid.

         21.    The receiver’s bank statement for December 2020 (which was filed in the State

Court Action only after my attorney requested it) reveals that during 2020, he bounced no fewer

than 22 checks; and, as noted, I have been receiving reports from other creditors that he is

continuing to bounce checks on them.

My Motion to Discharge the Receiver

         22.    In March 2020, shortly before the COVID-19 pandemic hit, I engaged new counsel

to represent me in the State Court Action. My new counsel filed a motion seeking, among other

relief, an order discharging the receiver on the grounds of his misconduct and his failure to comply

with mandatory provisions of New York law. My motion pointed out that the receiver:

                (a)      had not filed an oath, as required by law (CPLR 6402);

                (b)      had not filed a bond or undertaking as required by law (CPLR 6403), that


3
  Although Prince Bakery SA is not a party to the State Court Action and is not expressly identified in
any order appointing the receiver, the receiver has taken control of its assets and its bank accounts, and he
has been using Prince Bakery SA’s EIN for the Prince Bakery payroll.
                                                      6
    21-10252-scc      Doc 2    Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                            Pg 7 of 20



         the filing of a bond/undertaking is mandatory and not waivable, and that a receiver does

         not “qualify” as such until he has filed the undertaking;

                (c)      had not complied with the financial and banking requirements imposed by

         law (22 NYCRR § 202.52), including the provisions of § 202.52(e), which provide that:

         “Receivers shall file with the court an accounting at least once a year”; this was never done;

                (d)      had not rendered monthly reports, although they were required by the very

         same order that allowed him to receive interim commissions; and

                (e)      had hired a “manager” in 2018 – someone to do the work he was hired to

         do – without a court order as required by law. Moreover, the receiver claims he initially

         hired the “manager” at a salary of $2,500 per week (or $130,000 per annum), even though

         he was not approved by the State Court, and was not on the approved fiduciary list

         maintained by the Fiduciary Clerk at the Office of Court Administration (“OCA”), from

         which all “managers” must be selected, absent a written finding by the appointing judge

         that there is “good cause” to hire that individual; and there is no such “finding” in the record

         of the State Court Action.4

         23.    In addition, it was true in March 2020, and it remains true to this day, that the

receiver has not filed income tax returns for either Prince, Blue Spruce, or Prince Bakery SA –

or if he has, he has refused to provide us with copies of those returns. He certainly has not provided

us with the information from which our accountants can prepare such returns. My wife and I (and

our accountants) have requested this information from the receiver, but we have received no

response, and we have no idea how long it has been since the receiver filed – if he ever filed –


4
  I learned last week that the “manager” is in fact the receiver’s nephew; he is married to the receiver’s
niece. This nepotistic relationship had never been disclosed. Upon information and belief, the receiver hired
the manager, who had no prior experience running a bakery, after he had lost his job and was unemployed.
                                                     7
21-10252-scc       Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                          Pg 8 of 20



income tax returns for any of the Debtors.

       24.     The Judge presiding in the State Court Action has yet to decide our motion to

discharge the receiver. But the situation continues to deteriorate.

       25.     As I pointed out above, the receiver has recently advised the State Court and the

parties that without a bailout from the parties he will have to close the business. The receiver has

even asked the State Court that appointed him to allow him to sell the Debtors’ assets in order to

pay his commissions. I am advised by counsel that neither the State Court nor the receiver has such

authority under New York law. (See note 2, supra.)

       26.     Although my wife and I have tried to resolve the State Court Action in a way that

would allow Prince and the other Debtors to remain in business, the receiver and our niece have

ignored or rejected all of our overtures.

The Receiver’s Paramount Preoccupation is with his Commissions

       27.     Throughout the period of his receivership, the receiver has been fixated on the

calculation and payment of his commissions, and the fees he wants to pay to the manager, while

he has given little attention to the preservation and success of the business. (Indeed, the receiver

has admitted that he merely “supervises” the work that the manager does; and I have no idea what

the manager does, other than to collect the cash receipts from the route drivers and bring them to

the receiver’s office in Westchester. Prince’s long-standing employees operate the business.)

       28.     When I moved to have the receiver discharged, the receiver contended, in the

summer of 2020, that he had “processed” $5,535,027.96 (since March 2017), that he had paid

himself interim commissions of $131,303.71, and that he was entitled to $276,751.39, by which

he meant that he was due to be paid an additional $145,447.68. Of course, the receiver ignored the

fact that there was no court order awarding him final fees. Similarly, he claimed that the manager

                                                  8
21-10252-scc       Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                          Pg 9 of 20



had been paid $288,000 since February 2018 and that the manager was owed an additional

$21,500.

       29.     More recently, even as he advised the State Court and the parties that he had run

out of money, could not buy flour and would have to close the business, the receiver was fixated

on his commissions and his nephew’s fees. By letter dated Thursday, January 28, 2021, the receiver

advised counsel for the parties that: “As of September 2, 2020,” the Manager was “owed” $21,500

and he, the receiver, was “owed” $145,447.68.

       30.     And it was only after reiterating the amount he claimed was due to him and his no-

show nephew that the receiver delivered the most important message: “We will run out of flour

tonight. We will begin to furlough workers and secure the building on Friday. This demand for

oil will be less when we are not baking, however the building will freeze if someone does not put

oil in the tanks.” To the receiver, the viability of the Debtors’ businesses is obviously subordinate

to his commissions.

       31.     The next day, after my attorney spent hours attempting to negotiate with the

temporary receiver to find a way to keep the business open, the receiver was unwilling to make

any accommodations to keep the business operating. He insisted that he be paid all of his

commissions, and the manager be paid all of his fees.

       32.     My wife – a 50% shareholder – refused to sit by and let the bakery that had been

started by her father fail and close, and she refused to jeopardize the livelihood of the almost 20

employees and their families.

       33.     Accordingly, my wife agreed to, and did, wire $24,000 to US Flour, thus paying

down one of the largest (if not the largest) trade creditor, securing additional credit from that

company and allowing Prince to stay open for business without interruption.

                                                 9
    21-10252-scc     Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                            Pg 10 of 20



         34.    But even as we informed the receiver that we would pay $24,000 to US Flour, he

continued to use the precarious situation he had created to pressure me and my wife.

         35.    The next day, by letter dated January 29, 2021, he wrote to the parties’ counsel that:

“As I informed everyone last night, we have no more flour, and the flour producer will not ship

without a $12,000 payment.” “We will be securing the building later afternoon today.”

         36.    But even as Prince was on the brink of closing, and even as Frances agreed to pay

$24,000 on behalf of Prince, the receiver was still focused on himself and his commissions. In

another letter also dated Friday January 29, the receiver wrote: “I have no objection to the wire

directly being made to the flour company. However, I will be booking those funds as funds

processed through the receivership.”

         37.    In other words, the receiver wanted a commission on the $24,000 that my wife paid

to US Flour in order keep the business open and the employees employed.

         38.    On February 4, 2021, the receiver sent yet another letter, this time claiming that (a)

he was now entitled to a total of $316,331.36 in commissions – $185,027.65 in addition to what

he had already been paid; and (b) the manager, his nephew, was owed $44,500 – in addition to the

$318,000 he had already been paid for a total of $362,500.5 Left to his own devices, the receiver


5
  To the best of my knowledge, the receiver is not entitled to any commissions because he has failed to file
with OCA either (1) the orders that appointed him as receiver, or (b) OCA Form 872. In the absence of both
of those filings, the receiver is prohibited from receiving an award of commissions. 22 NYCRR § 36.4(c)
(“No compensation shall be awarded to an appointee who has not properly filed the notice of appointment
and certificate of compliance.”)

By letter dated October 6, 2020, my lawyer asked the receiver to advise if he had complied with that
requirement. The receiver never responded. By letter dated October 22, 2020, my lawyer sent a copy of that
letter to the State Court, noting that: “We continue to be very concerned about the viability of Prince under
the less than ‘watchful eye’ of the Temporary Receiver,” and advising the State Court that we had not
received a response from the receiver. The Judge in the State Court Action has not taken any steps to address
any of these issues.

I continue to be extremely concerned because there is an undisclosed relationship between the receiver and
                                                     10
    21-10252-scc    Doc 2      Filed 02/09/21 Entered 02/09/21 13:20:28                 Main Document
                                            Pg 11 of 20



would demand payment of a total aggregate compensation of $678,831.36 – more than ten percent

(10%) of the $6,326,627.186 he claimed to have collected since he was appointed as receiver in

2017.

         39.    Taken together, the receiver is now demanding a total of an additional $229,527.65

from Prince – a bakery company which he has operated since March 2017 and which no longer

has enough money to buy flour. No wonder Prince can’t pay its bills!

         40.    Significantly, even though the receiver was able to compute his commissions to the

penny, he has been unable to provide us with an accurate accounting of Prince’s debts and

liabilities. As I pointed out in paragraph 16, above, as recently as January 13, when he was ready

to shut down Prince’s business on 3-days’ notice, the receiver was only able to provide us with

approximate estimates, in round numbers, of some of the sums due to Prince’s vendors.

         41.    Put in the plainest vernacular, the continued viability of Prince’s business depends

on getting rid of the rogue receiver and his no-show nephew. And the viability of Blue Spruce and

Prince SA depends on Prince.

         42.    The Debtors’ principals – my wife, a shareholder; and our two sons, who are

officers of Debtors, and I – are prepared to reorganize Prince and pay back the trade debt, and the

taxes and other charges on Blue Spruce’s property. I have relationships with most if not all of the

trade creditors and I am confident that they will work with us as I reorganize Prince, get it back on

its feet, and pay the debts that the receiver has incurred but failed to pay.



the Judge. The Judge ran for reelection in the November 2020 elections, and the receiver was in charge of
his finance committee and raised substantial sums for the Judge’s re-election campaign. This relationship
was never disclosed to me or my counsel.
6
  This figure includes $396,368.18 that my wife and her sister “gave” to the receiver in May 2018 to
allow him to pay the real estate taxes that were liens on the Blue Spruce property. He is certainly not
entitled to a commission on those funds.
                                                    11
21-10252-scc         Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28            Main Document
                                            Pg 12 of 20



              Information Required by Rule 1007-2 of the Local Bankruptcy Rules

        43.      In addition to the foregoing, Rule 1007-2 of the Local Bankruptcy Rules requires

certain information related to the Debtors, which is set forth below.

        44.      Local Rule 1007-2(a)(2). These cases were not originally commenced under

chapter 7 or 13 of the Bankruptcy Code.

        45.      Local Rule 1007-2(a)(3). Upon information and belief, no committee was

organized prior to the commencement of these chapter 11 cases.

        46.      Local Rule 1007-2(a)(4). A list containing the names and addresses of holders of

the Debtors’ respective 20 largest unsecured claims, excluding “insiders”, is annexed as Exhibit

A.

        47.      Local Rule 1007-2(a)(5). Upon information and belief, Blue Spruce has one secured

creditor.

            Secured Creditor                    Amount of Claim         Description

            New York City Dept. of Finance      $149,332.84             Tax lien for unpaid real
            Office of Legal Affairs                                     estate taxes for Blue
            375 Pearl Street, 30th Floor                                Spruce’s property located at
            New York, NY 10038-1442                                     2418 Belmont Avenue,
                                                                        Bronx, NY.




        48.      Local Rule 1007-2(a)(6). I am currently unable to provide a summary of the

Debtors’ assets and liabilities, as the information necessary to prepare it is in the possession of the

receiver and has not been provided to the Debtors or their counsel.

        49.      Local Rule 1007-2(a)(7). There are no publicly held securities of the Debtors.

        50.      Local Rule 1007-2(a)(8). The Debtors’ property is in the possession of the receiver:

                                                  12
21-10252-scc       Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28              Main Document
                                          Pg 13 of 20



Joseph A. Maria, Esq., 301 Old Tarrytown Road, White Plains, NY 10603; (914) 684-0333. The

receiver was appointed in the State Court Action.

       51.     Local Rule 1007-2(a)(9). Prince operates its business at 2418 Belmont Avenue,

Bronx, New York, pursuant to a lease from Blue Spruce.

       52.     Local Rule 1007-2(a)(10). The Debtors’ substantial assets, and its books and

records, are located at 2418 Belmont Avenue, Bronx, New York, or with the receiver; some records

are maintained at my offices located at 2245 New England Thruway, Bronx, New York. No

property of the Debtors is located outside the territorial limits of the United States.

       53.     Local Rule 1007-2(a)(11). In addition to the State Court Action referred to above,

the following action is pending against one or more of the Debtors in the Supreme Court, Bronx

County: Constance Koeper as Administratrix of The Estate of Rose Marie Koeper, as Shareholder

of Prince Bakery, Inc. and Blue Spruce Corporation v. Anthony M. Rusciano, Anthony J. Rusciano,

Santo S. Rusciano, Frances Rusciano, Prince Bakery Inc. and Blue Spruce Corporation, Bronx

County Index No. 28475/2020E. This is a special proceeding challenging shareholders’ meetings

of which Constance had actual written notice and which she knowingly failed to attend.

       54.     Local Rule 1007-2(a)(12). The Debtors’ affairs have been under the supervision of

the receiver. They will be managed by me, Anthony M. Rusciano (I had managed and operated

the business before the receiver was appointed), together with Anthony J. Rusciano and Santo S.

Rusciano, the Debtors’ directors and officers.

       55.     Local Rule 1007-2(b)(1). The estimated amount of the weekly payroll to employees

(exclusive of officers, directors, stockholders and partners) for the thirty (30) day period following

the filing of the chapter 11 petition is $0.00 for Prince, $0.00 for Blue Spruce, and $15,000.00 for

Prince Bakery SA. (Even though Prince is the operating entity, as I noted above, the receiver has

                                                  13
21-10252-scc       Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28             Main Document
                                          Pg 14 of 20



been using the Prince Bakery SA accounts and EIN to employ and pay the employees.)

       56.      Local Rule 1007-2(b)(2). The amount paid and proposed to be paid for services for

the thirty (30) day period following the filing of the chapter 11 petition to officers, stockholders

and directors is $0.00 for Prince, $0.00 for Blue Spruce, and $0.00 for Prince Bakery SA.

       57.      Local Rule 1007-2(b)(3). I am unable to provide a schedule, for the thirty (30) day

period following the commencement of these cases, of estimated cash receipts and disbursements,

net cash gain or loss, or obligations and receivables expected to accrue but remain unpaid, other

than professional fees, at this time because the information required to prepare it is in the

possession and control of the receiver. To the best of my information, according to the bank

statement for December 2020, there were credits totaling $155,827.71, and debits totaling

$165,591.88.

               Information Required by Section 1116(1) of the Bankruptcy Code

       58.      I was unable to prepare a balance sheet, statement of operations or cash flow

statement because, as previously discussed in paragraphs 48 and 57 of this Declaration, the

information required to prepare such documents is in the possession of the receiver, and he has

not been provided such information to the Debtors or their counsel.

       59.      As discussed in paragraph 23, the receiver has not filed income tax returns for either

Prince, Blue Spruce, or Prince Bakery SA – or if he has, he has refused to provide Debtors or me

with copies of those returns. Nor has he provided us with the information from which the

accountants can prepare such returns.




                                                 14
21-10252-scc     Doc 2     Filed 02/09/21 Entered 02/09/21 13:20:28                Main Document
                                        Pg 15 of 20



      I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 9, 2021

                                                    /s/ Anthony M. Rusciano
                                                    Anthony M. Rusciano




                                               15
21-10252-scc   Doc 2   Filed 02/09/21 Entered 02/09/21 13:20:28   Main Document
                                    Pg 16 of 20
                    21-10252-scc                Doc 2           Filed 02/09/21 Entered 02/09/21 13:20:28                                     Main Document
                                                                             Pg 17 of 20

 Fill in this information to identify the case:
 Debtor name Prince Bakery, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                o Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A-1 Gilbert                     Laura Baird                     Trade Payable                                                                                              $1,115.00
 Telephone Answerin
 P.O. Box 15395                  laura@a1gilbert.co
 Beverly Hills, CA               m
 90209                           (310) 281-0300
 AMRO Container                                                  Trade Payable                                                                                              $9,000.00
 Corp.
 65 North Industry               (718) 704-4138
 Court
 Deer Park, NY 11729
 Arctic Glacier                  Jeff Hendler                    Trade Payable                                                                                              $3,000.00
 Premium Ice
 500 Fenimore Road               jhendler@icesuran
 Mamaroneck, NY                  ce.com
 10543                           (914) 490-3079
 Blue Spruce                                                     Rent                                                                                                   $188,000.00
 Corporation
 2245 New England
 Thruway
 Bronx, NY 10475
 EJ Paper Company                Amil                            Trade Payable                                                                                                    $0.00
 760 Saw Mill River
 Road
 Yonkers, NY 10710               (914) 497-2013
 Ferrantino Fuel                 Rocco Iacoviello                Trade Payable                                                                                            $22,265.72
 Corporation
 Mango & Iacoviello,
 LLP                             (212) 695-5454
 14 Penn Plaza, Suite
 1919
 New York, NY 10122
 Four Suns Fuel Co.              Pat Farrell                     Trade Payable                                                                                            $11,000.00
 Inc.
 2460 Rowe Street
 Bronx, NY 10461                 (718) 358-4541




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10252-scc                Doc 2           Filed 02/09/21 Entered 02/09/21 13:20:28                                     Main Document
                                                                             Pg 18 of 20


 Debtor    Prince Bakery, Inc.                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Joseph A. Maria,                                  Claimed                              Disputed                                                                        $185,027.65
 Esq.                            jmariapc@jmariapc Commissions                          Subject to
 301 Old Tarrytown               .onmicrosoft.com                                       Setoff
 Road                            (914) 684-0333
 White Plains, NY
 10603
 Michael D. Olsey                                                Claimed         Disputed                                                                                 $44,500.00
 6 Tamarac Circle                                                Management Fees Subject to
 Harrison, NY 10528              (914) 572-2069                                  Setoff
 NYC Water Board                                                                                                                                                          $59,184.62
 P.O. Box 11863
 Newark, NJ
 07101-8163
 NYS Dept. of Labor              Cassandra Marcus                                                                                                                         $80,000.00
 Unemployment
 Insurance Divisio
 2400 Halsey Street              (917) 795-0919
 Bronx, NY 10461
 NYS Workers                                                                                                                                                              $10,239.17
 Compensation
 Board
 Attn: Finance Office
 328 State Street,
 Room 331
 Schenectady, NY
 12305-2302
 Panama City                     Don                             Trade Payable                                                                                            $38,000.00
 Products
 450 Odgen Avenue
 Mamaroneck, NY                  (914) 640-2304
 10543
 Sidco Foods                     Xiomara                         Trade Payable                                                                                            $10,300.00
 1628 Bathgate
 Avenue
 Bronx, NY 10457                 (973) 286-9604
 U.S. Flour Corp.                 Yuri - Ron Alcalay             Trade Payable                                                                                            $30,000.00
 1 Huntington
 Quadrangle, Suite               yanive@usflour.co
 Melville, NY 11747              m
                                 (561) 945-5574




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10252-scc                Doc 2           Filed 02/09/21 Entered 02/09/21 13:20:28                                     Main Document
                                                                             Pg 19 of 20

 Fill in this information to identify the case:
 Debtor name Prince Bakery SA, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                o Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Joseph A. Maria,                                  Claimed                              Disputed                                                                                  $0.00
 Esq.                            jmariapc@njmariap Commissions                          Subject to
 301 Old Tarrytown               c.onmicrosoft.com                                      Setoff
 Road                            (914) 572-2069
 White Plains, NY
 10603
 Michael D. Olsey                                                Claimed         Disputed                                                                                         $0.00
 6 Tamarac Circle                                                Management Fees Subject to
 Harrison, NY 10528              (914) 572-2069                                  Setoff
 NYS Workers                                                     Judgment                                                                                                 $25,000.00
 Compensation
 Board
 Attn: Finance Office
 328 State Street,
 Room 331
 Schenectady, NY
 12305-2302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10252-scc                Doc 2           Filed 02/09/21 Entered 02/09/21 13:20:28                                     Main Document
                                                                             Pg 20 of 20

 Fill in this information to identify the case:
 Debtor name Blue Spruce Corporation
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                o Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ferrantino Fuel                                                 Judgment                                                                                                   $1,547.72
 Corporation
 c/o Mango &
 Lacoviello, LLP
 14 Penn Plaza, Suite
 1919
 New York, NY 10122
 Joseph A. Maria,                                                                       Disputed                                                                                  $0.00
 Esq.                            jmariapc@jmariapc                                      Subject to
 301 Old Tarrytown               .onmicrosoft.com                                       Setoff
 Road                            (914) 684-0333
 White Plains, NY
 10603
 Michael D. Olsey                                                                       Disputed                                                                                  $0.00
 6 Tamarac Circle                                                                       Subject to
 Harrison, NY 10528              (914) 572-2069                                         Setoff




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
